Case 1:15-cv-00152-RGA Document 531 Filed 01/18/19 Page 1 of 2 PageID #: 42438



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF DELAWARE

BIO-RAD LABORATORIES, INC.

            and                                     C.A. No. 15-152-RGA

THE UNIVERSITY OF CHICAGO,

                    Plaintiffs,

       v.

10X GENOMICS, INC.,

                    Defendant.



                  NOTICE OF DEPOSITION OF MICHAEL SCHNALL-LEVIN

       Pursuant to Federal Rules of Civil Procedure 30, Plaintiffs Bio-Rad Laboratories, Inc.

and The University of Chicago (“Plaintiffs”), by and through their undersigned counsel, will take

the deposition of Michael Schnall-Levin. The deposition will begin on January 18, 2019 at

11:30 a.m. at the offices of Tensegrity Law Group LLP, 555 Twin Dolphin Drive, Suite 650,

Redwood Shores, CA 94065.

       The deposition will be taken before a duly qualified notary public or other officer

authorized by law to administer oaths. The deposition will be recorded stenographically and by

video, or as otherwise agreed upon by the parties, until completed. Some or all of the deposition

testimony may involve real-time computer connection between the deposition taker and court

reporter using software such as “LiveNote.”
Case 1:15-cv-00152-RGA Document 531 Filed 01/18/19 Page 2 of 2 PageID #: 42439



Dated: January 18, 2019                Respectfully submitted,

                                       FARNAN LLP

                                        /s/ Brian E. Farnan
                                       Joseph J. Farnan, Jr. (Bar No. 100245)
                                       Brian E. Farnan (Bar No. 4089)
                                       Michael J. Farnan (Bar No. 5165)
                                       919 N. Market St., 12th Floor
                                       Wilmington, DE 19801
                                       Tel: (302) 777-0300
                                       Fax: (302) 777-0301
                                       farnan@farnanlaw.com
                                       bfarnan@farnanlaw.com
                                       mfarnan@farnanlaw.com

                                       Edward R. Reines (admitted pro hac vice)
                                       Derek C. Walter (admitted pro hac vice)
                                       WEIL, GOTSHAL & MANGES LLP
                                       201 Redwood Shores Parkway
                                       Redwood Shores, CA 94065
                                       (650) 802-3000

                                       Attorneys for Plaintiffs
